El Juez Asociado Señor CÓRdova Dávila,
emitió la opinión del tribunal.
Es ésta una acción en reclamación de daños y perjuicios, iniciada por Salvador Torres contra la White Star Bus Dine, Inc.
La apelación interpuesta contra la sentencia dictada se Lasa exclusivamente en que el tribunal sentenciador cometió equivocación o error al apreciar la prueba.
La corte inferior, en la relación del caso, expone con cla-ridad, ajustándose a la evidencia aportada, las teorías por ambas partes establecidas.
La evidencia del demandante tiende a demostrar que frente a La Colectiva, en dirección de San Juan a Santurce, había una guagua estacionada; que delante del automóvil del demandante, en dirección de Santurce a San Juan, cami-naba otra guagua, la que paró casi paralelamente a la que se hallaba estacionada; que al tratar de parar también el de-mandante detrás de la referida guagua, venía en dirección contraria, a mucha velocidad, sin tocar klaxon, otra guagua propiedad de la demandada, la cual, al pasar a la guagua que estaba estacionada delante de ella, hallándose mojado el pavi-mento, hizo un sig sag y chocó con la parte delantera izquierda del vehículo del demandante y lo arrastró, quedando la parte delantera del vehículo en el centro y la trasera inclinada hacia la izquierda; y que el demandante, lo mismo que la señora Eduarda Conroy Vda. de Mack que le acompañaba, re-cibieron lesiones y fueron inmediatamente trasladados al Hospital Presbiteriano y allí asistidos.
La evidencia de la demandada tiende a demostrar que la guagua P-196 se dirigía de San Juan a Santurce, con-duciendo pasajeros, a poca velocidad, porque llovía, y guiada por el chauffeur Francisco Santana; que frente a La Co-lectiva había otra guagua parada a su derecha, y cuando pasaba a ésta, por el centro de la carretera, venía en direc-ción contraria, de Santurce hacia San Juan, el automóvil del demandante, guiado por éste, a exagerada velocidad, y *714al enfrentarse con la guagua P-196 frenó el vehículo, dande éste una patinada o sig sag, y chocando con la guagua por el lado izquierdo delantero y quedando encajado en el bumper de ésta, la que paró inmediatamente.
Alega con énfasis el apelante que no se trata en este-caso de prueba contradictoria, como sostiene la corte inferior en su sentencia resolviendo el conflicto de la eviden-cia a favor de la parte demandada. Se arguye que no-puede haber conflicto de evidencia, porque la teoría del de-mandante establece los hechos de su demanda con testigos-oculares y la demandada tiende a establecer sus alegacio-nes y la teoría de su caso con declaraciones de policías in-sulares que no presenciaron el accidente y que declararon únicamente sobre la posición en que encontraron los vehícu-los.
Se olvida la parte apelante de las declaraciones de Gregorio García y Francisco Santana, testigos oculares, quienes sostienen independientemente del testimonio de los policías,, la teoría de la demandada. Estos policías, que acudieron prontamente al sitio del accidente, declararon con respecto a la posición de los vehículos y sobre las huellas que había en la carretera. El policía Nemesio J. Nieves declara que la guagua estaba con dirección a Santurce y el carro de frente encajado por el bumpér de la guagua, con un guar-dalobo bollado bastante, que vi'ó al demandante Salvador Torres Pérez en el Hospital Presbiteriano, después de ha-berse curado; que el demandante le manifestó que “venía de Santurce con una señora, que llovía, que había visto un vehículo de frente por su derecha, que luego vió una gua-gua que estaba parada y otra que seguía hacia Santurce y que en virtud de eso quiso desviar el carro de tal manera que no pudo porque los frenos no correspondieron y ahí de-generó el choque.” Esta prueba policiaca corrobora las manifestaciones de los testig’os oculares de la demandada. De parte del demandante y en apoyo de su teoría, declara-ron cuatro testigos oculares. La contradicción de la prueba *715es manifiesta. El tribunal inferior dio crédito a los testi-gos oculares de la demandada y tuvo en cuenta el testimo-nio de los policías sobre 1a. posición de los vehículos a raíz del suceso, así como las manifestaciones becbas por el de-mandante a uno de los agentes de orden público. No cree-mos que dicho tribunal haya estado desacertado en la apre-ciación de la prueba. Por el contrario sus conclusiones nos parecen lógicas y razonables de acuerdo con la prueba prac-ticada y las circunstancias que concurren en el presente caso. No se ha demotrado que el tribunal a quo actuara movido por pasión, prejuicio o parcialidad, ni que haya incurrido en manifiesto error en la apreciación de la prueba.

Opinamos que debe confirmarse la sentencia apelada.

El Juez Presidente Señor del Toro no intervino.